AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT
for the

District of New Mexico

 

Tonya Michelle Mahone, as Personal )
Representative of the Estate of Gerard Watson, )
Vv. ) Case No.: 1:15-CV-01009-MV/KBM
Gary Eden, Jacqueline R. Fletcher, CRST )
Expedited, Inc. and XYZ Corp. )
BILL OF COSTS
Judgment having been entered in the above entitled action on 07/15/2019 against _ Fletcher and Eden 3
the Clerk is requested to tax the following as costs: ome
Fees of the Clerk 0.00... ccc ccc tenn tenn ene n eee e eee cnet en teenies $ 303.40
Fees for service of summons and subpoena ............ 0... c ccc ee cee eee eee eee nee eee 644.10
Fees for printed or electronically recorded transcripts necessarily obtained for use in the case...... 3,481.17
Fees and disbursements for printing .. 0.2.2.2... ce eee ee ee eee nee eeeee 0.00
Fees for witnesses (itemize on page NWO)... eee eee ee eee rent eeees 182.00
Fees for exemplification and the costs of making copies of any materials where the copies are
necessarily obtained for use in the case... 2.0.2... cece ce eee e teen eee ee eens 0.00
Docket fees under 28 U.S.C. 1923 0.22... eecce ence eee neeeeeenceeeeeeneeeeereteeeenaes 0.00
Costs as shown on Mandate of Court of Appeals .... 0.0... cece eee eee eet ene eee 0.00
Compensation of court-appointed experts ©2020... 00. eee cee ee eee ene teen eee eee 0.00
Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828 ..... 0.00
Other costs (please itemize) o.oo ee ce te eet e ene n ee eb bebe be enes
TOTAL $ 4,610.67

SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

 

Declaration

 

I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:

Electronic service [| First class mail, postage prepaid

[ ] Other:

s/ Attorney: /s{ Nathan S. Anderson
Name of Attorney: Nathan S. Andeson

 

 

 

 

 

For: Plaintiff, Tanya Mahone Date: 08/13/2019
Name of Claiming Party
Taxation of Costs
Costs are taxed in the amount of and included in the judgment.
By:

 

 

Clerk of Court Deputy Clerk Date
AO 133 (Rev. 12/09) Bill of Costs

UNITED STATES DISTRICT COURT

 

Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTENDANCE SUBSISTENCE MILEAGE
Total Cost
NAME, CITY AND STATE OF RESIDENCE Total Total Total Each Witness
Days Cost Days Cost__|_ Miles Cost
Rodger Brunson
Albuquerque, NM 2 | 80.00 0 | 0.00 0 | 0.00 $80.00
Harold Munoz
San Bernadino, CA 1 | 40.00 16.00 $56.00
Tammie Cheney
Cedar Rapids, IA 1 | 40.00 6.00 $46.00
$0.00
$0.00
$0.00
TOTAL $182.00
NOTICE

Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
“Sec. 1924. Verification of bill of costs.”

“Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
that the services for which fees have been charged were actually and necessarily performed.”

See also Section 1920 of Title 28, which reads in part as follows:
“A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”

The Federal Rules of Civil Procedure contain the following provisions:
RULE 54(d)(1)

Costs Other than Attorneys’ Fees.

Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
may tax costs on 14 day's notice. On motion served within the next 7 days, the court may review the clerk's action.

RULE 6

(d) Additional Time After Certain Kinds of Service.
When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
added after the period would otherwise expire under Rule 6(a).
RULE 58(e)
Cost or Fee Awards:

Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.

 

 
Category Date

Fees of the Clerk

Payee
5/8/2015 NM State Court/Odyssey
10/1/2015 NM State Court/Odyssey
10/5/2015 NM State Court/Odyssey
10/12/2015 NM State Court/Odyssey
10/19/2015 NM State Court/Odyssey
1/12/2017 Bosco Legal Services, Inc.
1/12/2017 ASAP Process Service
6/18/2019 Garcia Process Serving
10/12/2015 Garcia Process Serving

Service of Process

10/7/2015 Valley Wide Process Service
5/6/2016 Anderson Investigations
Hamilton County Sheriff

2/2/2016 Nicoletti & Harris, Inc.
Information Network

3/25/2016 Associates, Inc.
Information Network

10/12/2015 Associates, Inc.
1/19/2017 ASAP Process Service

Fees for Transcripts 6/20/2017 Esquire Deposition Solutions

6/20/2017 Esquire Deposition Solutions

3/9/2017 Coash & Coash
2/16/2017 Coash & Coash

1/9/2017 Esquire Deposition Solutions

1/9/2017 Esquire Deposition Solutions
Personal Court Reporters,
2/17/2017 Inc.
Personal Court Reporters,
2/17/2017 Ine.

Witness fees 1/12/2017 Rodger Brunson
1/12/2017 Tammie Cheney
1/12/2017 Harold Munoz
6/11/2017 Rodger Brunson
Madison, Mroz, Steinman &
Mediation 9/5/2017 Dekleva, PA
TOTAL

Amount

S$ 142.70
$ 142.70
S 6.00
$ 6.00
$ 6.00
$ 75.00
$ 60.00
$ 43.15
S 73.00
$ 50.00
$ 75.00
$ 28.00
S 69.95
$ 60.00
$ 50.00
S$ 60.00
§ 172.95
§ 353.45
$ 320.00
$ 509.72
$ 834.20
§ 295.50
$ 545.00
$ 450.35
§ 40.00
§ 46.00
§ 56.00
§ 40.00
§ 1,467.38

$ 6,078.05

Srvc on H. Munoz
Srvc on Cheney, T.
Srvc on Brunson
Srvc on CRST

Srvc on Eden

Srv on Fletcher
Srvc on Fletcher
Srvc on National
Union Fire Ins. Co.
Attempted Srvc on
Fletcher

Srvc on Fletcher
Srvc on Cheney, T.
Video Depo of
Mahone

Depo of Mahone

Video Depo of Eden
Depo of Eden

Depo of Fletcher
Video Depo of
Fletcher

Video Depo of Munoz

Depo of Munoz
Depo
Depo
Depo
Trial Testimony
 

Please reference our
account number on your
MADISON, MROZ, STEINMAN payment or include a copy

& DEKLEVA, P.A. of the invoice.

PROFESSIONAL ASSOCIATION
ATTORNEYS & COUNSELORS AT LAW

P.0, BOX 25467
ALBUQUERQUE, NM 97125-8467

TELEPHONE (S05) 243-2177
FACSIMILE (SOS) 242-7384

Page: 1
Mediation so 09/05/2017
Lisa C. Ortega, Esq. *" Account No: 1503-17039M
Dickason, Sloan, Akin & Robb, P.A. Statement No: 1
201 3rd St., NW, Suite 2200
Albuquerque NM 87102
Malone v. Eden

. Hours
08/28/2017 .-
WCM. Read materials provided by the parties
_ in preparation for mediation — 2.40 780.00 ,
08/31/2017
WCM - Attend mediation 6.00 1,950.00
For Current Services Rendered 8.40 2,730.00
Recapitulation
Timekeeper Hours Hourly Rate Total
William C. Madison 8.40 $325.00 $2,730.00
' Sales Tax on Services 204.75
; NOTE: YOUR SHARE
Total Current Work ’ OF THE BALANCE 2,934.75

Balance Due {Please reference our agcount $2,934.75
- Bumber on your chock.)

 
Envelope Details

Print this page
Envelope 1492627

Case Information
Location

Date Filed

Case Number

Case Description
Assigned to Judge
Attorney

Firm Name

Filed By

Fees

Convenience Fee

Total Court Case Fees
Total Court Filing Fees
Total Court Service Fees
Total Filing & Service Fees
Total Service Tax Fees
Total Provider Service Fees
Total Provider Tax Fees
Grand Total

Payment

Account Name
Transaction Amount
Transaction Response
Transaction ID

Order #

He 15054

Santa Fe County
05/08/2015 03:02:08 PM

Mark Caruso
Caruso Law Offices, P.C if
Carolyn Baca \" AY

$4.70 ¢ \°

$132.00 v
$0.00 \
$0.00

$6.00

$0.00

$0.00

$0.00

$142.70

Caruso Law Offices, P.C.
$142.70

2289326
001492627-0

 

OPN: PETITION
Filing Type
Filing Code

Filing Description

Reference Number
Comments

Status

Fees

Court Fee

https://newmexico.tylerhost.net/EnvelopeDetails.aspx?envelopeguid=86ce78ff-f3e2-48ff-al... 5/8/2015

EFile
OPN: PETITION

Open Petition on behalf of Tonya Michelle
Malone

87101
Open Patition
Submitting

$0.00

Page 1 of 2
Envelope Details Page 1 of 2

 

nec
Ise ale OE
Print this page , 7
Envelope 1740075
Case Information
Location Santa Fe County zs
Date Filed 10/01/2015 09:50:32 AM | )9
Case Number | |
Case Description [ 0
Assigned to Judge
Attorney Mark Caruso
Firm Name Caruso Law Offices, P.C
Filed By Diana Totton
Fees
Convenience Fee $4.70
Total Court Case Fees $132.00
Total Court Filing Fees $0.00
Total Court Service Fees $0.00
Total Filing & Service Fees $6.00
Total Service Tax Fees $0.00
Total Provider Service Fees $0.00
Total Provider Tax Fees $0.00
Grand Total $142.70
Payment
Account Name Caruso Law Offices, P.C.
Transaction Amount $142.70
Transaction Response
Transaction ID 2648770
Order # 001740075-0
OPN: COMPLAINT
Filing Type EFile
Filing Code OPN: COMPLAINT
Plaintiff Tonya Michelle Malone's Complaint for
Filing Description Wrongful Death, Punitive Damages and Other
Damages
Reference Number 15059 Watson
Comments
Status Submitting
Fees
Court Fee $0.00

https://newmexico.tylerhost.net/EnvelopeDetails.aspx?envelopeguid=4796a0de-9ce4-4123... 10/1/2015
Envelope Details

lof 3

Print this page

Case # D-101-CV-2015-02175 - In The Matter Of Gerard

Watson (Mathew, Francis J.)

Case Information
Location

Date Filed

Case Number
Case Description

Santa Fe County

10/05/2015 11:10:19 AM
D-101-CV-2015-02175

In The Matter Of Gerard Watson

https://newmexico.tylerhost.net/EnvelopeDetails.aspx?envelopegui...

aot

 

Assigned to Judge Mathew, Francis J.
Attorney Mark Caruso

Firm Name Caruso Law Offices, P.C
Filed By Diana Totton

Fees

Convenience Fee $0.00

Total Court Case Fees $0.00

Total Court Filing Fees $0.00

Total Court Service Fees $0.00

Total Filing & Service Fees $6.00

Total Service Tax Fees $0.00

Total Provider Service Fees $0.00

Total Provider Tax Fees $0.00

Grand Total $6.00

Payment

Account Name Caruso Law Offices, P.C.
Transaction Amount $6.00

Transaction Response

Transaction ID 2655905

 

Order # 001745353-0

ISSUANCE OF SUMMONS

Filing Type EFile

Filing Code ISSUANCE OF SUMMONS 4

Filing Description
Reference Number
Comments

Status

Issuance of Summons for CRST
15059 Watson

Submitted

10/5/2015 11:18 AM
Envelope Details

lof 2

Print this page

https://newmexico.tylerbost.net/EnvelopeDetails.aspx?envelopegui...

A

Case # D-101-CV-2015-02175 - In The Matter Of Gerard
Watson (Mathew, Francis J.)

Case Information
Location

Date Filed

Case Number

Case Description
Assigned to Judge
Attorney

Firm Name

Filed By

Fees

Convenience Fee

Total Court Case Fees
Total Court Filing Fees
Total Court Service Fees
Total Filing & Service Fees
Total Service Tax Fees
Total Provider Service Fees
Total Provider Tax Fees
Grand Total

Payment

Account Name
Transaction Amount
Transaction Response
Transaction ID

Santa Fe County

10/12/2015 04:39:57 PM
D-101-CV-2015-02175

In The Matter Of Gerard Watson
Mathew, Francis J.

Mark Caruso

Caruso Law Offices, P.C

Diana Totton

$0.00 / AV
$0.00 \ if:
$0.00 V \y
$0.00 b
$6.00 \

$0.00

$0.00

$0.00
$6.00

Caruso Law Offices, P.C.
$6.00

2673678

 

Order # 001759584-0

SUMMONS RETURN

Filing Type EFile

Filing Code SUMMONS RETURN
Filing Description Summons Return on CRST
Reference Number 15059 Watson

Comments

Status Submitting

10/12/2015 4:40 PM
Envelope Details

lof2

Print this page

https://newmexico.tylerst.net/EnvelopeDetails.aspx?envelopegui...

5 fialert IS.

Case # D-101-CV-2015-02175 - Tonya Michelle Malonevs Gary
Eden, et al. (Mathew, Francis J.)

Case Information
Location

Date Filed

Case Number

Case Description
Assigned to Judge
Attorney

Firm Name

Filed By

Fees

Convenience Fee

Total Court Case Fees
Total Court Filing Fees
Total Court Service Fees
Total Filing & Service Fees
Total Service Tax Fees
Total Provider Service Fees
Total Provider Tax Fees
Grand Total

Payment

Account Name
Transaction Amount
Transaction Response
Transaction ID

Santa Fe County

10/19/2015 11:50:45 AM
D-101-CV-2015-02175

Tonya Michelle Malonevs Gary Eden, et al.
Mathew, Francis J.

Mark Caruso

Caruso Law Offices, P.C

Diana Totton
-
(? a

$0.00 (9 I

$0.00 0 | |
$0.00 ry
$0.00 |
$6.00

$0.00

$0.00

$0.00

$6.00

 

Caruso Law Offices, P.C.
$6.00

2690480

 

Order # 001772065-0

SUMMONS RETURN

Filing Type EFile

Filing Code SUMMONS RETURN

Filing Description Summons Return and Affidavit of Service -
Fletcher

Reference Number

Comments

15059 - Watson

10/19/2015 11:51 AM
Paul D. Barber & Scott E. Borg

BARBER & BORG, LLC
3816 Carlisle Blvd. NE, Suite C
P.O. Box 30745
Albuquerque, NM 87190-0745
Office: (505) 884-0004 / Fax: (505) 884-0077
Email: paul@barberborg.com; scott@barberborg.com

January 12, 2017

Bosco Legal Services, Inc.
4651 Brookhollow Circle
Suite C

Riverside, CA 92509

Dear Sir or Madam:

Thank you for agreeing to serve the enclosed Notice of Video Deposition and
Subpoena on the witness Harold Munoz. We request that you also give Mr. Munoz the
enclosed letter and witness check. The address that we have for Harold Munoz is listed
on the Notice and letter. His phone number may be 909-349-5866. Mr. Munoz may
work as a driver for UPS.

If you have any difficulty in locating and serving Mr. Munoz, please call our
office.

Enclosed is our check for $75.00 for your services. Thank you in advance for
your help.

Sincerely yours,

BARBER & BORG, LLC
Nancy u

Paralegal to Paul D. Barber

/om
Enclosures
Barber & Borg, LLC Do 13273
Bosco Legal Services, Inc. 1/12/2017
Process Service Service of Process on Harold Munoz = 3 75.00

“\\

 

Operating Checking A Service of Pr ss 75.00
® ® EU UNS MTL AUD ALD @ @

10065 J126676 (7/16) 100851 Rev 2/14
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASO Hieerss Service EC ASAP Process Invoice
230 Ist Ave E :
P.O. Box 607 Date Document No.
Lisbon, la. 52253 1/19/2017 170024
319-455-2490 Cell 319-560-5750 4 ; .
Bill To ‘Ait Plainff vs Defendant

Barber & Borg LLC Tammie Cheney
P.O. Box 30745 1889 E Berry Rd SE
Albuquerque.NM 87190 Cedar Rapids, la
Client No Due Date Date Received | Date of Served Time of Served Name Served Dockei No

Nancy Mohr 1/19/2017 1/17/2017 1/18/17 $15pm Tammie Cheney 1:15-cy-01009 MV/...

L
Description ‘Oty Rate Amount
Court Civil Subpoena 60.00 60.00
RE CEIy Ep
JAN 23 Do

Thank You for using ASAE Services

 

 

ALL INVOICES ARE DUE UPON RECEIPT

Balance Due

 

$0.00

 

 
Paul D. Barber & Scott E. Borg

BARBER & BORG, LLC
3816 Carlisle Blvd. NE, Suite C
P.O. Box 30745
Albuquerque, NM 87190-0745
Office: (505) 884-0004 / Fax: (505) 884-0077
Email: paul@barberborg.com; scott@barberborg.com

January 12, 2017

ASAP Process Service
P.O. Box 607
Lisbon, IA 52253

Re: Malone v. Eden
Dear Sir:

Thank you for agreeing to serve the enclosed Notice of Video Deposition and
Subpoena on the witness Tammie Cheney. We request that you also give to Ms. Cheney
the enclosed letter and witness check. The address that we have for Ms. Cheney is listed
on the Notice and the letter.

If you have any difficulty in locating and serving Ms. Cheney, please call our
office.

Enclosed is our check for $60.00 for your service. Thank you in advance for your

help.
Sincerely yours,
BARBER & BORG, LLC
long Jr
Nancy Mohr |
Paralegal to Paul D. Barber
/nm

Enclosures
Barber & Borg, LLC

ASAP Process Service. 1/12/2017
Process Service service of process on Tammie Cheney “

 

Operating Checking A Process service

@ TE
. 100651 : .

10085 J126676 (7/16)

13274

60.00 «

60.00

© @

Rev 2/14
Garcia Process Serving
PO Box 35784

Albuquerque, NM 87176
505-400-6140

 

 

Barber & Borg
3816 Carlisle Blvd. NE, Ste. C
Albuquerque, NM 87107

 

 

Invoice

Number: 9549
Date: June 18, 2019

 

 

 

 

 

 

 

Date Description Amount
-1 Subpoena served on:
6/12/19 |Agent Rodger Brunson 40.00
10:01 am|c/o Lt. Shane Arthur
4615 Hawkins St. NE
Albuquerque, NM 87109
- Client: Tonya Mahone
Sub-Total $40.00
State Tax 7.875% on 40.00 3.15
Total $43.15

@, received

@

 

 

 
Garcia Process Serving °

Po BONRIS?SS Invoice
Albuquerque, NM 87176 Number: 7494
505-400-6140

 

Date: October 12, 2015

|4302 Carlisle Blvd. NE

‘Caruso Law Offices, P. C. IS505a

Albuquerque, NM 87107

f

Date

ef

|
| 10/7/15

4:41 pm

 

 

| |Description
|-1 Summons served on: SS”t=é<“‘;27 #2OS~S”*”*:*<s<C<C Tt -
‘CRST Expedited, Inc. i, 30.00
‘c/o National Corporate Research, LTD. If
Dorothy Ptacek, agent
| 1012 Marquez Pl., Ste. 106-B i
| | |
Santa Fe, NM 87505 |
|- Mileage: 127 miles 4) 38.10
1 |
i~ Client: Estate of Gerard Watson
|
| a tj
| | > 7
Weg |
| OD P
} U o
2 I |
6
Ws 2 |
f C7 =)
po
Sub-Total | $68.10!
State Tax 7.1875% on 68.10 4.90)
Total $73. 00 |
CHECK REQUEST
Case Name: Gerard Watson Case# 15059
Pay to the Order of : Valley Wide Process Service
Amount of Check: $ 50.00
For: Service of Summons and Complaint on Defendant Gary Eden
Check requested by: dt

Date Paid “Q/7/ S_ Check# 24409

Valley Wide Process Service
14215 North 20" Way
Phoenix, AZ 85022

 
CHECK REQUEST

Case Name: Gerard Watson Case# 15059

Arderson Thveshanttons

Pay to the Order of : Offices Ferintendent’ of Insurance

   

Amount of Check: $ 75.00

For: Service of Alias Summons, Complaint on Jacqueline R. Fletcher

Check requested by: dt

Date Paid S/C Who Check# 3S /7O

Anderson Investigations
597 Rolling Rock Court
Clarksville, TN 37043

 
Mark J. Caruso
Attorney At Law
Licensed in NM & CA

Evan Woodward

CARWSO

LAW OF F
Personal Injury & Wrongful enéh iikrnos

Main Office
4302 Carlisle Blvd NE
Albuquerque, NM 87107
Tel: (505) 883-5000
Fax: (505) 883-5012

Attorney At Law .
i di Westside Office
Licensed in NM 4856 Boers ind He
Suite 310E
www.carusolaw.com Albuquerque, NM 87120
Tel: (505) 369-1361

Fax: (505) 883-5012
July 15, 2019

Hamilton County Sheriff
Attn: Civil Process
6233 Dayton Blvd.
Hixson, TN 37343

Re: Malone v. Eden, et al; USDC Case No.: 15-cv-1009 SMV-KBM

Ladies and Gentlemen:

Enclosed please find our check numbered 35243 in the amount of $28 for service of the Alias
Summons, Complaint for Wrongful Death, Punitive Damages and Other Damages, and Notice of
Removal to Federal Court in the above-referenced matter for service on Jacqueline R. Fletcher,
at the address listed on Alias Summons, along with a self-addressed, stamped envelope complet-
ed Summons Return. Also enclosed is a photo of Jacqueline R. Fletcher for use in identifica-

tion.

Thank you for your assistance in this matter. Please feel free to contact the undersigned should
you have any questions regarding this service of process.

CARUSO LAW OFFICES, P.C.

Diana Totton, Paralegal
diana(@carusolaw.com

/dt
Enclosures — as noted
132 Nassau STREET
Suite 412

NEw YorK, NY 10038
TEL: (212) 267-6448
Fax: (212) 267-5942

  

N 2. ie

NICOLETTIG¢HARRIS Inc.

PROCESS SERVING AND ATTORNEY SERVICES

 

Bill To:

Caruso Law Offices
4302 Carlisle Blvd Ne
Albuquerque NM, 87107
Accounts Payable

Case Information: Tonya Michelle Malone, as Personal Representative of the Estate of Gerard Watson, Deceased

Plaintiff
vs.

Gary Eden, Et Al
Defendant

Court: United States District Court
Docket/Index#: 15-CV-01009 SMV-KBM

Firm's File #
Contact: Diana Totton

Defendant/Witness/Description

Payments Received

Date Reference Type
2/2/2016 34661 Prepayment

Additional Costs | Date Of | Sales
Service Tax

 

National Union Fire Insurance Company 12/23/2015 $0.00
175 Water Street 18th Floor

New York, NY 10038

For Attempt At Service Made On

12/23/2015 At 11:11 AM

Invoice Totals $0.00

Note
Payment made from prepaid amount for the case
Amount Paid $69.95

Remit Payment to: 132 Nassau Street, Suite 412, New York NY 10038

www. processanywhere.com

197 STATE RouTE 18 Sout
Suite 3000

East Brunswick, NJ 08816
TEL: (732) 677-3903

Fax: (732) 677-3904

IITA

INVOICE

Invoice 117737

Date 2/2/2016
- Fee Totals

$69.95 $69.95

$69.95 $69.95

Amount
$69.95
Balance $0.00
 

I N A http://www.ina-inc.com | N VOl C E
E-mail: info(@ina-inc.com DATE INVOICE #

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

investigate - Protect - Secure
3/25/2016 113865
Information Network Associates, Inc.
P. O. Box 60515 Phone # 717-599-5505
5235 N. Front Street
Harrisburg, PA 17106-0515 Fax # 717-599-5507
EIN # XX-XXXXXXX
BILL TO
Diana Trotton
Caruso Law Offices
4302 Carlisle Blvd., NE
Albuquerque, NM 87107 CASE / FILE # CLAIM / REF # CLAIMANT NAME
Process Service Fletcher
DESCRIPTION AMOUNT
Attempt to serve Jacqueline R. Fletcher a/k/a Jacqueline R. Urrutia 60.00

Walser, ;

||
4 ab
wal

 

 

 

 

AMOUNT DUE (so)

 

 

STATE PI LICENSE #'S
MD 106-2981 NJ 7164 PA 1313MD2010

The report/record(s) noted, attached to this report, or forwarded under separate cover are for information purposes only. No warranty of any nature
whatsoever is given by INA to the customer or to any third party as to the accuracy or completeness of the information/record(s) referred to herein.
INA is not responsible to the customer nor to any third party for any injury, damage, claim, or other liability arising out of, or caused by, any error or
omission contained in this report.

PAYMENT IS DUE UPON RECEIPT OF INVOICE (A FINANCE CHARGE OF 1.5% PER MONTH, 18% PER ANNUM, WILL BE ADDED
TO ALL UNPAID BALANCES AFTER 30 DAYS). TO INSURE PROPER CREDIT, PLEASE REFER TO INVOICE NUMBER ON YOUR
CHECK AND DIRECT REMITTANCE TO ADDRESS SHOWN IN THE TOP LEFT CORNER.
http://www. ina-inc.com
E-mail: info@ina-ine.com

 

 

 

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE INVOICE #
vestigate - Proiect - Secure
\ 10/12/2015 112219
Information Network ssrcinggg
P. O. Box 60515 Phone # 717-599-5505
5235 N. Front Street
Harrisburg, PA 17106-0515 Fax # 717-599-5507
EIN # XX-XXXXXXX
BILL TO
Diana Trotton
Caruso Law Offices
4302 Carlisle Blvd., NE
Albuquerque, NM 87107 CASE / FILE # CLAIM / REF # CLAIMANT NAME
Process Service
DESCRIPTION AMOUNT
RE: State of New Mexico Count of Santa Fe First Judicial District No. D-101-CV-201 $-02175; 50.00
Tony Michelle Malone, as Personal Representative of the Estate of Gerard Watson, Deceased vs. Gary
Eden, Jacqueline R. Fletcher, CRST Expedited, Inc. and National Union Fire Insurance Company and
XYZ Corp.
Process service on Jacqueline R. Fletcher in the above mentioned matter
Less payment received on 10/12/15 with check #34399, -50.00
$0.00

 

AMOUNT DUE

 

 

STATE PI LICENSE #'S
MD 106-2981 NJ 7164 PA 1313MD2010

The report/record(s) noted, attached to this report, or forwarded under separate cover are for information purposes only. No warranty of any nature
whatsoever is given by INA to the customer or to any third party as to the accuracy or completeness of the information/record(s) referred to herein.
INA is not responsible to the customer nor to any third party for any injury, damage, claim, or other liability arising out of, or caused by, any error or

omission contained in this report.

PAYMENT IS DUE UPON RECEIPT OF INVOICE (A FINANCE CHARGE OF 1,5% PER MONTH, 18% PER ANNUM, WILL BE ADDED
TO ALL UNPAID BALANCES AFTER 30 DAYS). TO INSURE PROPER CREDIT, PLEASE REFER TO INVOICE NUMBER ON YOUR
CHECK AND DIRECT REMITTANCE TO ADDRESS SHOWN IN THE TOP LEFT CORNER.

 
QB ESQUIRE Proxy Invoice $00486925

2700 Centennial Tower Date 6/27/2017 Client Number C307579
101 ae oer Terms COD Esquire Office Phoenix
Atlanta GA 303! Due Date Proceeding T, Deposition
888-486-4044 Name of ested P
www.esquiresolutions.com

Adjuster

Tax ID # XX-XXXXXXX
Firm Matter/File #

Client Claim/Matter # 684-434767

Date of Loss
Bill To Ship To Address
Caruso Law Office - Albuquerque Caruso Law Office - Albuquerque
4302 Carlisle Boulevard NE Caruso, Mark
Albuqueque NM 87107 4302 Carlisle Boulevard NE
Albuqueque NM 87107

 

Job Date Job 1D ; _dobLocation
6/20/2017 | JO597681 Albuquerque, NEW MEXICO TONYA MICHELLE MALONE VS. GARY EDEN, JACQUELINE ...

 

 
 

Description UnitRate Amount Deponent

SYNCHRONIZED VIDEO-SAN-SUM-TD 2 75.00 150.00 | Tonya Michelle Mahone
HANDLING FEE 1 0.00 0.00 | Tonya Michelle Mahone

 

 

 

 

 

 

 

 

Subtotal 150.00
Shipping Cost (FedEx) 22.95
Total $172.95

 

Please detach and return this bottom portion with your payment or pay online at

www.esquireconnect.com

Client Name Caruso Law Office - Albuquerque
Client # C307579

Remit to: _ ut Luc Invoice # S0O0486925
PO Box 846099 Beno, Invoice Date 6/27/2017
Dallas, TX 75284-6099 Due Date

Amount Due $
® ESQUIR™

2700 Centennial Tower

Proxy Invoice < 1486923

Date 6/27/2017

101 Marietta Street Terms COD
Atlanta GA 30303 Due Date
888-486-4044

www.esquiresolutions.com
Tax ID # XX-XXXXXXX

Bill To

Caruso Law Office - Albuquerque
4302 Carlisle Boulevard NE
Albuqueque NM 87107

6/20/2017 J0597681 Albuquerque, NEW MEXICO

TRANSCRIPT - COPY-VID-WI 65
CONDENSED TRANSCRIPT 1
EXHIBITS W/TABS 3
DIGITAL TRANSCRIPT-PDF-PTX 1
HANDLING FEE 1
WITNESS READ & SIGN PACKET 1

Client Number
Esquire Office
Proceeding Type
Name of Insured
Adjuster

Firm Matter/File #
Client Claim/Matter #
Date of Loss

Ship To Address

Caruso Law Office - Albuquerque
Caruso, Mark

4302 Carlisle Boulevard NE
Albuqueque NM 87107

C307579
Phoenix
Deposition

684-434767

' TONYA MICHELLE MALONE VS. GARY EDEN, JACQUELINE ... |

3.60
30.00

45.00
20.00
0.00

234,00 Tonya Michelle Mahone
30.00 Tonya Michelle Mahone
1.50 Tonya Michelle Mahone
45.00 Tonya Michelle Mahone
20.00 Tonya Michelle Mahone
0.00 Tonya Michelle Mahone

Subtotal 330.50

Shipping Cost (FedEx) 22.95

Please detach and return this bottom portion with your payment or pay online at

www.esquireconnect.com

Remit to:

Esquire Deposition Solutions, LLC
P.O. Box 846099
Dallas, TX 75284-6099

Total $353.45

Client Name Caruso Law Office - Albuquerque
Client # C307579
Invoice # SO0486923
Invoice Date 6/27/2017

Due Date
Amount Due $
     

= ? 602,258.1440
£.602.258.2062

Coash wend, Coathandcaash.com
SCoash . 1802 N. 7th Street

PHOENIX DEPOUTION REPORTERS ™ Phoenix, AZ 85006

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
109435 3/9/2017 1038413
Job Date Case No.
2/16/2017 1:15-CV-01009 MV/KBM
Case Name

 

Tonya Malone vs. Gary Eden

 

 

 

 

 

 

Paul Barber

Barber & Borg, L.L.C. Payment Terms

PO Box 30745 Due upon receipt

Albuquerque NM 87190-0745

Video of:

Gary Eden
1 Hour Set-Up 0.00
First two hours 225.00
Digital Media Stock 30.00
Duplication (DVD) 50.00
Shipping & Handling (Ground) 15.00

TOTAL DUE >>> $320.00

Video sent on 03-09-17.

 

We now accept Visa or MasterCard payments with a 4% convenience fee.

 

Tax ID: 860409007

Phone: 505-884-0004 Fax:

Please detach bottom portion and return with payment.

Paul Barber

Barber & Borg, L.L.C.

PO Box 30745

Albuquerque NM 87190-0745

Remit To: Coash & Coash, Inc.
1802 N. 7th Street
Phoenix AZ 85006

Invoice No. : 109435

Invoice Date : 3/9/2017
Total Due : $320.00
Job No. 1038413
BU ID PHX-VID

Case No.

1:15-CV-01009 MV/KBM

Case Name : Tonya Malone vs. Gary Eden

 
 

INVOICE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

602.258.1440 Invoice No. Invoice Date Job No.
£.602.258.2062

109223 3/6/2017 1038412
coashandcoush.com

Job Date Case No.
1802 N. 7th Street
Phoenix, AZ 85006 2/16/2017 1:15-CV-01009 MV/KBM
PHOENIX DEPOSITION REPORTERS *
Case Name
Tonya Malone vs. Gary Eden

Paul Barber

Barber & Borg, L.L.C. Payment Terms

PO Box 30745 Due upon receipt

Albuquerque NM 87190-0745

ORIGINAL AND 1 CERTIFIED COPY OF TRANSCRIPT OF:

Gary Eden 73.00 Pages 306.60
5-Day Expedite 61.32
Exhibit 6.00 Pages 1.80
Minimum Appearance Fee 100.00
Adobe PDF Bundle 25.00
Shipping & Handling (Ground) 15.00

TOTAL DUE >>> $509.72

**Shipping charges for the return of the original only**

Transcript transmitted on: 02-23-17
We now accept Visa or MasterCard payments with a 4% convenience fee.

 

 

Tax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Paul Barber

Barber & Borg, L.L.C.

PO Box 30745

Albuquerque NM 87190-0745

Remit To: Coash & Coash, Inc.
1802 N. 7th Street
Phoenix AZ 85006

Invoice No.
Invoice Date
Total Due i

Job No.

BU ID
Case No.
Case Name

109223
3/6/2017
$509.72

1038412
AZRS-DEP

1:15-CV-01009 MV/KBM

Phone: 505-884-0004 Fax:

Tonya Malone vs. Gary Eden

 
QB ESQUIRE Invoice INV0918231

2700 Centennial Tower Date 1/27/2017 Client Number (©22591
101 Marietta Street Terms Net 30 Esquire Office Phoenix
Atlanta GA 30303 Due Date 2/26/2017 Proceeding Type Deposition
888-486-4044 ; Name of Insured
www.esquiresolutions.com :

Adjuster

Tax ID # XX-XXXXXXX
Firm Matter/File #

Client Claim/Matter # 684-434767
Date of Loss

Bill To Services Provided For
Barber & Borg - Albuquerque Barber & Borg - Albuquerque
Suite C Barber, Paul D

3816 Carlisle Boulevard Ne Suite C

Albuquerque NM 87107 3816 Carlisle Boulevard Ne

Albuquerque NM 87107

 
   

TONYA MICHELLE, MALONE VS. EDEN, GARY

 

   

 
 
  

 
 
  

  
  
 
 

    
 

 

  

Drea eC ie ei

FLETCHER 233 2.75 640.75 |

TRANSCRIPT - COPY-VID-WI JACQUELINE R.

DIGITAL TRANSCRIPT-PDF-PTX JACQUELINE R. FLETCHER 1 30.00 30.00
EXHIBITS W/TABS JACQUELINE R. FLETCHER 116 0.50 58.00
ASCII JACQUELINE R. FLETCHER 4 30.00 30.00
WITNESS READ & SIGN LETTER JACQUELINE R. FLETCHER 1 17.50 17.50
HANDLING FEE JACQUELINE R. FLETCHER 1 0.00 0.00
EXHIBITS CD-ROM JACQUELINE R, FLETCHER 1 35.00 35.00

 

 

RECEIVED
beg - 2201)

 

 

 

 

 

 

 

 

 

 

Subtotal 811.25

Shipping Cost (FedEx) 22.95
Total 834.20

Amount Due $834.20

Attorney is responsible for payment of all charyes incurred. Payment is due by "Due Date” shown on invoice. Failure to pay by “Due Date” may result in the assessment
of a late fee. Transcript package tyoically includes transcript/word index, exhibits, appearance fee, condensed transcript. litigation support disk, shipping. video charges
and may include other service charges based on job or region. Some services and rates may vary by job or region. Please contact your local office for specific detail and
questions. Full Terms and Conditions are viewable online at www.esquiresolutions.com/invoice-terms. These stated terms and conditions, to the extent Hey contradict
the rules and regulations in Arizona, do not apply. All aspects of this invoice and other business terms comply with the ethical obligations set forth in the AZ Code of

Judicial Administration Section 7-206(J)(1)(g)(3) through (6).
Please detach and return this bottom portion with your payment or pay online at

www.esquireconnect.com

Client Name Barber & Borg - Albuquerque
Client # C22591

Remit: Sethafors, (256 Invoice # INVO918231
Sor cannes Invoice Date 1/27/2017
Dallas, TX 75284-6099 Due Date 2/26/2017

Amount Due §$ 834.20
eg rT, OU U | AE Invoice INV0919750

2700 Centennial Tower Date 1/30/2017 Client Number C22591

I a Marita ciset Terms Net 30 Esquire Office Phoenix
anta Due Date 3/1/2017 Proceeding Type Deposition

888-486-4044 Name of Insured

www.esquiresolutions.com

Tax ID # XX-XXXXXXX Adjuster

Firm Matter/File #
Client Claim/Matter # 684-434767
Date of Loss

Bill To Services Provided For
Barber & Borg - Albuquerque Barber & Borg - Albuquerque
Suite C Barber, Paul D

3816 Carlisle Boulevard Ne Suite C

Albuquerque NM 87107 3816 Carlisle Boulevard Ne

Albuquerque NM 87107

  
   
  

  
 

MICHELLE

 
 

“DIGITAL MEDIA: DVD
- “IDLING FEE

Jacqueline R. Fletcher
Jacqueline R. Fletcher

  

i
}
!
}
|
i

 

RECEIVED) !
FEB - 3 2017 bo !

 

 

 

a

Subtotal 260.00

Shipping Cost (FedEx) 35.50
Total 295,50

Amount Due $295.50

Attorney is responsible for payment of all charges incurred. Payment is due by “Due Date” shown on invoice. Failure to pay by “Due Date” may result in the assessment
of a late fee. Transcript package typically includes transcript/word index, exhibits, appearance fee, condensed transcript, litigation support disk, shipping, video charges
and may include other service charges based on job or region. Some services and rates may vary by job or region. Please contact your local office for specific detail and
questions. Full Terms and Conditions are viewable online at www.esquiresolutions.com/invoice-terms. These stated terms and conditions, to the extent they contradict
the rules and regulations in Arizona, do not apply. All aspects of this invoice and other business terms comply with the ethical obligations set forth in the AZ Code of
Judicial Administration Section 7-206(J)(1)(g)(3) through (6).

Please detach and return this bottom portion with your payment or pay online at

eomerLnn ee ee es iii iii

www.esquireconnect.com

Client Name Barber & Borg - Albuquerque
Client# ©C22591

Remitto: TT Invoice # INV0919750
Bo uerouscue Solutions, Invoice Date 1/30/2017
Dallas, TX 75284-6099 Hus Date 32047

Amount Due $ 295.50
 

 

 

   

COURT REPORTERS, INC.

818.988.1900 www.personalcourtreporters.com

Paul D. Barber

Barber & Borg, LLC

3816 Carlisle NE

Suite C

Albuquerque NM 87107-4547

INVOICE

 

 

 

 

 

 

 

Invoice No. Invoice Date Job No.
88591 3/9/2017 92897
Job Date Case No.
2/17/2017 1:15-CV-01009-MV/KBM
Case Name

 

Tonya Michelle Malone, Estate of Gerard Watson vs. Gary
Eden, et al.

 

Payment Terms

 

Due upon receipt

 

 

 

VIDEO SERVICES:
Harold Munoz

Thank you for choosing Personal Court Reporters!

by the State of California, County of Los Angeles.

 

545.00
TOTAL DUE >>> $545.00

 

Payment is due on receipt of invoice. Invoices over thirty (30) days old are considered past due and all discounts expire and monthly
finance charges accrue at the rate of 10% per annum on the unpaid balance. In the event of legal action, any and all invoices and
accumulated interest, PCR shall be entitled to an award of reasonable attorneys' fees and costs. This contract is entered into and governed

 

fax ID: XX-XXXXXXX

Please detach bottom portion and return with payment.

Paul D, Barber

Barber & Borg, LLC

3816 Carlisle NE

Suite C

Albuquerque NM 87107-4547

Remit To: Personal Court Reporters, Inc.
14520 Sylvan St
Van Nuys CA 91411

Job No. : 92897 BU ID :ONT-DEP
Case No. : 1:15-CV-01009-MV/KBM

Case Name _: Tonya Michelle Malone, Estate of Gerard
Watson vs. Gary Eden, et al.

Invoice No. : 88591 Invoice Date :3/9/2017
Total Due : $ 545.00

 

PAYMENT WITH CREDITCARD gues [sr|
Cardholder's Name:

Card Number:

Exp. Date: Phone#:
Billing Address:

Zip: Card Security Code:
Amount to Charge:

Cardholder's Signature:

Email:

 

 

 

 

 

 

 
 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Remit To: Personal Court Reporters, Inc.
14520 Sylvan St
Van Nuys CA 91411

Invoice No. Invoice Date Job No.
88111 3/2/2017 92896
a Job Date Case No.
RTERS, INC, 2/17/2017 1:15-CV-01009-MV/KBM
818.988.1900 www.personalcourtreporters.com
Case Name
Tonya Michelle Malone, Estate of Gerard Watson vs, Gary
Eden, et al.
Paul D. Barber
Barber & Borg, LLC Payment Terms
3816 Carlisle NE
cakee Due upon receipt
Albuquerque NM 87107-4547
ORIGINAL AND ONE COPY OF TRANSCRIPT:
Harold R. Munoz 450.35
TOTAL DUE >>> $450.35
Thank you for choosing Personal Court Reporters!
Payment is due on receipt of invoice. Invoices over thirty (30) days old are considered past due and all discounts expire and monthly
finance charges accrue at the rate of 10% per annum on the unpaid balance. In the event of legal action, any and all invoices and
accumulated interest, PCR shall be entitled to an award of reasonable attorneys' fees and costs. This contract is entered into and governed
by the State of California, County of Los Angeles.
Tax ID: XX-XXXXXXX
Please detach bottom portion and return with payment,
Job No. : 92896 BU ID : ONT-DEP
Paul D. Barber Case No. : 1:15-CV-01009-MV/KBM
Barber & Borg, LLC Case Name _: Tonya Michelle Malone, Estate of Gerard
3816 Carlisle NE Watson vs. Gary Eden, et al.
Suite C : ; ; ;
Albuquerque NM 87107-4547 Invoice No. : 88111 Invoice Date + 3/2/2017
Total Due : $450.35

 

pa
AMEX
aes ES ee

 

Cardholder's Name:

Card Number:

Exp. Date: Phone#:
Billing Address:

Zip: Card Security Code:
Amount to Charge:

Cardholder's Signature:

 

 

Email:

 
Paul D. Barber & Scott E. Borg

BARBER & BORG, LLC
3816 Carlisle Blvd. NE, Suite C
P.O. Box 30745
Albuquerque, NM 87190-0745
Office: (505) 884-0004 / Fax: (505) 884-0077
Email: paul@barberborg.com; scott@barberborg.com

January 13, 2017

Officer Rodger Brunson

c/o New Mexico State Police
4615 Hawkins St. NE
Albuquerque, NM 87109

Re: Malone v, Eden, 15-CV-1009

Dear Officer Brunson:

Thank you for agreeing to a deposition in the above-captioned matter on Monday,
January 30, 2017. Enclosed is a Notice of Video Deposition and Subpoena. We have
also enclosed a check for $40.00 as a witness fee. This fee does not include your mileage
reimbursement. If you will let Mr. Barber know how many miles you traveled to the
deposition, we will issue an additional check for you.

Enclosed is a copy of the crash report to refresh your memory. If you have any
questions or concerns, please call Mr. Barber at 505-884-0004. Thank you.

Sincerely yours,

BARBER & BORG, LLC
PU “3 yk
Nancy Mohr
Paralegal to Paul D, Barber

/nm
Enclosures
Barber & Borg, LLC ; | 13272
Rodger Brunson 1/12/2017
Witness (non expert) Witness Fee 2 aC 40.00

<< S 7) |
Vea .
Operating Checking A Witness Fee 40.00

@ © DAUNN ORLY UNG aI ®

10065 J126676 (7/16) 100651 Rev 2/14

wns eee - —- - nen ne ee nomena
Paul D. Barber & Scott E. Borg

BARBER & BORG, LLC
3816 Carlisle Blvd. NE, Suite C
P.O. Box 30745
Albuquerque, NM 87190-0745
Office: (505) 884-0004 / Fax: (505) 884-0077
Email: paul@barberborg.com; scott@barberborg.com

January 12, 2017

Tammie Cheney
1889 East Berry Rd.
Cedar Rapids, IA 52403

Re: Malone v. Eden et al., 15-CV-1009

 

Dear Ms. Cheney:

Enclosed is a Notice of Video Deposition and Subpoena from the United States
District Court for the District of New Mexico. The reason for the Notice and Subpoena is
that you are a former employee of CRST Expedited, Inc., who is a defendant in the
above-captioned matter.

This matter is currently in litigation, and the parties would like to take your
deposition. We have enclosed a check for $46.00 as a witness fee and mileage
reimbursement.

If you have any questions or concerns, please call me at (505) 884-0004.
Sincerely,
BARBER & BORG, LLC

VAL

Paul D. Barber

PDB/nm
Enclosures
LS9Col (91/2) 9299eLf SSOO

@@ ~~ EOL ARETE @e
a oo “oN > “/ ~
00°97 . . aaj sseuly W Burs Buyesedo
é 4 A\

— @epe* og
gee.

00'or 89. SSOUIINA _ (yedxe uou) ssaunyy °

‘ LLOZIELIL “ Agueyo ouwey =~
LZZe L ; OT1 ‘Grog *g uequeg

 
Paul D. Barber & Scott E. Borg

BARBER & BORG, LLC
3816 Carlisle Blvd. NE, Suite C
P.O. Box 30745
Albuquerque, NM 87190-0745
Office: (505) 884-0004 / Fax: (505) 884-0077
Email: paul@barberborg.com; scott@barberborg.com

January 12, 2017

Harold Munoz
2349 N. Alameda Ave.
San Bernardino, CA 92404

Re: Malone v. Eden, 15-CV-01009
Dear Mr. Munoz:

Enclosed is a Notice of Video Deposition and Supoena from the United States
District Court for the District of New Mexico. The reason for the Notice and Subpoena is
that you were a witness to a fatal motor vehicle accident on Interstate 40 in New Mexico
on June 22, 2013. I have enclosed a copy of the police report to refresh your memory.

This matter is currently in litigation, and the parties would like to take your
deposition in their attempt to gather as much information as possible about the crash.
We have enclosed a check for $56.00 as a witness fee and mileage reimbursement.

If you have any questions or concerns, please call me at (505) 884-0004.

Sincerely,
BARBER & BORG, LLC

VABL

Paul D. Barber

PDB/nm
Enclosures
     
    
 

PAYTOTHE Harold Munoz
ORDER OF '
{

Fifty-Six and 00/100***+ ttt sweiteteeeneenneenntnitsintsiininnitatsinienit

 

 

 

. Harold Munoz

  

 

 

MEMO Witness fee

WOLI27O" HLOFOOZLI AT LASAPLPSSOM

          

Barber & Borg, LLC - 13270
Harold Munoz 1/12/2017
Witness (non expert) Witness Fee 56.00
Operating Checking A Witness fee 56.00
Barber & Borg, LLC 13270
Harold Munoz 1/12/2017
Witness (non expert) Witness Fee i 56.00
Operating Checking A_ Witness fee 56.00

@ € HEEL VEL EEL) QE BLE €@e
PAYTOTHE Rodger Brunson
ORDER OF

 

 

Forty and 00/100**********=*"""" iirenennnnsni

 

 

 

62014 INTUIT ING. TOSS S

Rodger Brunson

MEMO Witness Fae: nie |
"O2SaOF8

Barber & Borg, LLC
Rodger Brunson

Client Reimbursable Expenses:Witness (_ Witness Fee

Operating Checking A Witness Fee

HLOTOO2LG aN

  

 

 

 

14537475500" —

 
 

6/11/2019

15809
40.00

40.00

  
 

 

5) ee ee Pe

Ink Aha aL Aa LTM Cancien hank
